 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 742 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Ferguson (for himself, Mr. Castle, and Mrs. McCarthy of New York) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for the consideration of the bill (H.R. 3831) to extend the sunset on the assault weapons ban for 10 years. 
 
 
That, immediately upon the adoption of this resolution, the House shall without intervention of any point of order consider in the House the bill (H.R. 3831) to extend the sunset on the assault weapons ban for 10 years. The bill shall be considered as read for amendment. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate on the bill equally divided and controlled by the chairman and ranking minority member of the Committee on Judiciary; (2) an amendment in the nature of a substitute printed in the Congressional Record pursuant to clause 8 of rule XVIII, if offered by the Minority Leader or his designee, which shall be in order without intervention of any point of order (except those arising under clause 7 of rule XVI), shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions.  
 
